DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 8, 12, and 15-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 26 July 2022.
Applicant’s election without traverse of claims 1-7, 9-11, 13, and 14 in the reply filed on 26 July 2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the recirculation flange" in 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-7, 10-11, and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 5,368,379 to Wrangberth.
Regarding claims 1-2, 4-7, 10-11, and 13-14, Wrangberth teaches a dishwashing apparatus  along with a sump for a dishwashing apparatus (col. 1, ll. 42-51; Fig. 1, generally) having a wash chamber (Fig. 1, at parts 12, 13), the sump connected to a recirculation pump (Fig. 1, part 25; col. 2, ll. 16-21), comprising: a sump pan including a pan inlet (Fig. 1 at part 10), the sump pan coupled with the wash chamber (Fig. 1, at parts 10-13), and the pan inlet is arranged to receive liquid from the wash chamber (Fig 1, generally); and a sump well coupled to the sump pan and configured to collect liquid from the sump pan (Fig. 1, at part 25), the sump well including: a well inlet in communication with the sump pan to receive liquid from the sump pan (Fig. 1, at part 25); a recirculation port extending through a first wall of the sump well (Fig. 1, see multiple holes unlabeled but near part 25), wherein the recirculation port is configured to provide liquid from the sump well to the recirculation pump (col. 2, ll. 16-21); a drain port extending through a second wall of the sump well (Fig. 1, see other holes near part 25 and part 24), wherein the second wall defines a bottom of the sump well (Fig. 1, see part 24); and wherein the sump pan and the sump well are formed from a unitary piece of material to avoid seams and joints between the sump pan and the sump well (Fig. 1, part 10; col. 2, ll. 42-48); wherein the sump pan includes: a lip configured to be coupled with the wash chamber of the dishwashing apparatus, and a liquid containment portion that corresponds to a maximum level of liquid within the sump and that is below the lip (Fig. 1, at parts 10 and 11); comprising a recirculation flange coupled to the first wall of the sump well, wherein the recirculation flange is in communication with the recirculation port, and the recirculation flange is configured to couple with a hose (wherein one of ordinary skill realizes the configuration to couple to a hose, Fig. 1, see hole adjacent to hole/part 25); wherein the recirculation flange extends at an angle from first wall (even if zero/no angle; Fig. 1, see hole adjacent to hole/part 25); wherein the recirculation port is located proximate to the second wall (Fig. 1, see hole adjacent to hole/part 25); wherein the recirculation port is located remote from the drain port (Fig. 1, see hole adjacent to hole/part 25); wherein the sump is included in a bottom of the wash chamber (Fig. 1, part 10); wherein the maximum level of liquid in the sump is below an interface where the wash chamber is coupled to the sump (Fig. 1, part 10 and 11); wherein the wash chamber is coupled with a lip of the sump, and the lip is located between the maximum level of liquid and the wash chamber  (Fig. 1, part 10 and 11).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,368,379 to Wrangberth.
Regarding claims 3 and 9, Wrangberth is relied upon as above in claims 2 and 1, respectively.  Wrangberth does not teach that wherein the second wall is spaced at least 6 inches away from the lip or wherein a central axis of the recirculation port is located at least 5 inches away from a lip of the sump pan.
However, where the general conditions of the components of the claim are disclosed in Wrangberth, it is not inventive to discover the optimum or workable ranges of spacing of components thereof all in order to achieve the predictable result of washing the dishes therein.  See MPEP 2144.05, II, A.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEE OSTERHOUT whose telephone number is (571)270-7379. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN LEE OSTERHOUT
Primary Examiner
Art Unit 1711



/BENJAMIN L OSTERHOUT/Primary Examiner, Art Unit 1711